Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to Applicant’s reply dated 7/28/2022.  Claims 1, 12, and 16 have been amended, and claims 1-18 are currently pending and being examined in this reply.

Response to arguments
	Regarding the 103 arguments:
	Applicant’s arguments have been considered and have been found to be persuasive in part, as such the previous 103 rejection has been withdrawn and new 103 rejections are found below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6,502,749 B1 to Snyder (“Snyder”), in view of United States Patent Application Publication No. 2012/0054047 A1 to Hayashi (“Hayashi”), in view of United States Patent Application Publication No. 2007/0017776 A1 to Warren (“Warren”).


In regards to claim 1, Snyder discloses the following limitations:
 A register system comprising: a point-of-sales terminal including a control circuit; a change machine; and one or more user interfaces, wherein the control circuit is configured to: (Snyder Figure 5 checkout system (10) currency acceptor/dispenser (46/50 and 48/52), customer touch screen (78a), clerk touch screen (76), and col. 15 lines 18-51)
operate in an item registration mode to perform an item registration; upon a first user operation on the one or more user interfaces during the item registration mode, transition to a cash reception mode to end the item registration and start cash reception, the change machine to recognize cash deposited into the change machine; and (Snyder Figure 28 itemization (306) and finalization (308), and Col. 11 lines 5-24)
Snyder does not appear to specifically disclose the following limitations:
the change machine being disabled to receive cash deposited into the changing machine during the item registration mode
the change machine being enabled to receive cash deposited during the cash reception mode
interrupt the cash reception
upon a second user operation on the one or more user interfaces during the cash reception mode, save an amount of the deposited cash, cause the change machine to store the deposited cash, and transition to the item registration mode to resume the item registration.
The Examiner provides Hayashi to teach the following limitations:
upon a second user operation on the one or more user interfaces during the cash reception mode, save an amount of the deposited cash, cause the change machine to store the deposited cash, and transition to the item registration mode to resume the item registration. (Hayashi teaches a similar system and method of providing for payment of goods via cash and further by doing so with multiple user inputs.  See at least Figure 8, Acts 201-211 Confirmation inputs (deposit decision key operated, deposit/cash total key operated) if insufficient funds are entered, the system reverts back to item registration (Act 201).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Hayashi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Warren to teach the following limitations:
the change machine being disabled to receive cash deposited into the changing machine during the item registration mode; the change machine being enabled to receive cash deposited during the cash reception mode; interrupt the cash reception (Warren discloses a system and method by which a change machine in controlled to be enabled and disabled via a communication from a controller (ATM, PC, POS etc) based on an input of a user.  see at least Abstract, Figure 1, and ¶¶ 0010, 0011, and 0014).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Hayashi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 2, Snyder does not appear to specifically disclose the following limitations:
 wherein the control circuit is further configured to, upon the first user operation during the resumed item registration, resume the cash reception mode and calculate a total amount of cash deposited into the change machine based on the saved amount of the deposited cash and an amount of cash deposited during the resumed cash reception mode.
The Examiner provides Hayashi to teach the following limitations:
wherein the control circuit is further configured to, upon the first user operation during the resumed item registration, resume the cash reception mode and calculate a total amount of cash deposited into the change machine based on the saved amount of the deposited cash and an amount of cash deposited during the resumed cash reception mode. (Hayashi teaches calculating the total amount of a deposit based on the last amount received and current received.  See at least abstract “The deposit-amount calculating section calculates a deposit amount in the present transaction using the last-stored-amount information stored by the storing section and the stored amount information acquired by the acquiring section.;” Figure 8, Acts 201-211 Confirmation inputs (deposit decision key operated, deposit/cash total key operated) if insufficient funds are entered, the system reverts back to item registration (Act 201).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Hayashi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 3, Snyder discloses the following limitations:
further comprising: a first touch panel display directable to a clerk side; and a second touch panel display directable to a customer side, in which the change machine faces, (Snyder Figure 5 Customer touch screen (78a), Clerk touch screen (76))
wherein the first user operation is on a first user interface displayed on the first touch panel display, and (Snyder discloses both a clerk touch screen and customer touch screen for use in performing a transaction including item registration and finalizing the transaction and paying for the transaction that can be initiated by either the Clerk (figure 25) or the customer (figure 28))
Snyder does not appear to specifically disclose the following limitations:
the second user operation is on a second user interface displayed on the second touch panel display. 
The Examiner provides Hayashi to teach the following limitations:
the second user operation is on a second user interface displayed on the second touch panel display. (Hayashi teaches calculating the total amount of a deposit based on the last amount received and current received.  See at least abstract “The deposit-amount calculating section calculates a deposit amount in the present transaction using the last-stored-amount information stored by the storing section and the stored amount information acquired by the acquiring section.;” Figure 8, Acts 201-211 Confirmation inputs (deposit decision key operated, deposit/cash total key operated) if insufficient funds are entered, the system reverts back to item registration (Act 201).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Hayashi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 4, Snyder discloses the following limitations:
wherein the second user interface (Snyder Figure 21)
Snyder does not appear to specifically disclose the following limitations:
wherein the second user interface indicates the amount of the deposited cash
The Examiner provides Hayashi to teach the following limitations:
wherein the second user interface indicates the amount of the deposited cash (Hayashi ¶ 0047 “The CPU 38 calculates a total amount of money in the money depositing and dispensing machine 100 at the end of the last transaction on the basis of the last-stored-amount information stored in the RAM 41. The CPU 38 subtracts the total amount of money in the money depositing and dispensing machine 100 at the end of the last transaction from the present total amount of money in the money depositing and dispensing machine 100 to calculate a deposit amount in the money depositing and dispensing machine 100 in the present transaction. The CPU 38 causes the RAM 41 to store the calculated deposit amount. The CPU 38 causes the first display 34 and the second display 35 to display the calculated deposit amount.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Hayashi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 5, Snyder does not appear to specifically disclose the following limitations:
wherein the second user interface also indicates a change amount obtained by subtracting the total amount of one or more items registered during the item registration from the amount of the deposited cash.
The Examiner provides Hayashi to teach the following limitations:
wherein the second user interface also indicates a change amount obtained by subtracting the total amount of one or more items registered during the item registration from the amount of the deposited cash. (Hayashi ¶ 0051 “Specifically, the CPU 38 causes the first display 34 and the second display 35 to display the calculated change amount.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Hayashi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6,502,749 B1 to Snyder (“Snyder”), in view of United States Patent Application Publication No. 2012/0054047 A1 to Hayashi (“Hayashi”), in view of United States Patent Application Publication No. 2007/0017776 A1 to Warren (“Warren”), in view of Official Notice.


In regards to claim 6, Snyder discloses the following limitations:
 wherein the control circuit is further configured to: generate an item list to register one or more items during the item registration mode, and (Snyder Figure 21 list/total on display screen (78a), Figure 28 itemization (306) and finalization (308), and Col. 11 lines 5-24)
Snyder does not appear to specifically disclose the following limitations:
upon the second user operation, maintain the one or more items registered to the item list.
However the Examiner takes Official Notice as evidenced by Zuckerman (US 2014/0089077 A1) that it is old and well known in the art to maintain a running list of items to be purchased both during and after the addition of cash/bills in order to perform a checkout at the kiosk.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Official Notice in order to allow for the system to ring additional items after addition of money without canceling out the entire order as in Zuckerman, and  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 7, Snyder does not appear to specifically disclose the following limitations:
wherein the control circuit is further configured to, upon a third user operation on the one or more user interfaces during the cash reception mode, clear the amount of the deposited cash, cause the change machine to perform payout of the deposited cash, and transition to the item registration mode to resume the item registration.
However the Examiner takes Official Notice that it is old and well known in the art to include a cancel button on a user interface for conducting a transaction in order to provide a means of exiting/canceling a transaction and starting over by scanning new items as evidenced by Lizaka et al. (US 2013/0006787 A1), see at least Figure 10D Cancel button (y) and settlement button (5).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Official Notice in order to allow for the system to cancel and refund deposited cash, and  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 8, Snyder discloses the following limitations:
 further comprising: a first touch panel display directable to a clerk side; and a second touch panel display directable to a customer side, in which the change machine faces, wherein the first user operation is on a first user interface displayed on the first touch panel display, and (Snyder discloses both a clerk touch screen and customer touch screen for use in performing a transaction including item registration and finalizing the transaction and paying for the transaction that can be initiated by either the Clerk (figure 25) or the customer (figure 28))
the second (Hayashi teaches calculating the total amount of a deposit based on the last amount received and current received.  See at least abstract “The deposit-amount calculating section calculates a deposit amount in the present transaction using the last-stored-amount information stored by the storing section and the stored amount information acquired by the acquiring section.;” Figure 8, Acts 201-211 Confirmation inputs (deposit decision key operated, deposit/cash total key operated) if insufficient funds are entered, the system reverts back to item registration (Act 201).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Hayashi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further the Examiner takes Official Notice that it is old and well known in the art to include a cancel button on a user interface for conducting a transaction in order to provide a means of exiting/canceling a transaction and starting over by scanning new items as evidenced by Lizaka et al. (US 2013/0006787 A1), see at least Figure 10D Cancel button (y) and settlement button (5).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Official Notice in order to allow for the system to cancel and refund deposited cash, and  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 9, Snyder does not appear to specifically disclose the following limitations:
wherein the second user operation is on a first selectable object on the second user interface, 
and the third user operation is on a second selectable object on the second user interface.
The Examiner provides Hayashi to teach the following limitations:
wherein the second user operation is on a first selectable object on the second user interface, (Hayashi teaches calculating the total amount of a deposit based on the last amount received and current received.  See at least abstract “The deposit-amount calculating section calculates a deposit amount in the present transaction using the last-stored-amount information stored by the storing section and the stored amount information acquired by the acquiring section.;” Figure 8, Acts 201-211 Confirmation inputs (deposit decision key operated, deposit/cash total key operated) if insufficient funds are entered, the system reverts back to item registration (Act 201).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Hayashi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

and the third user operation is on a second selectable object on the second user interface.
However, the Examiner takes Official Notice that it is old and well known in the art to include a cancel button on a user interface for conducting a transaction in order to provide a means of exiting/canceling a transaction and starting over by scanning new items as evidenced by Lizaka et al. (US 2013/0006787 A1), see at least Figure 10D Cancel button (y) and settlement button (5).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Official Notice in order to allow for the system to cancel and refund deposited cash, and  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 10, Snyder discloses the following limitations:
wherein the control circuit is further configured to: generate an item list to register one or more items during the item registration mode, (Snyder Figure 21 list/total on display screen (78a), Figure 28 itemization (306) and finalization (308), and Col. 11 lines 5-24)
Snyder does not appear to specifically disclose the following limitations:

and upon all of items registered to the item list being cleared, clear the amount of the deposited cash, cause the change machine to perform payout of the deposited cash, and transition to the item registration mode to resume the item registration. However, the Examiner takes Official Notice that it is old and well known in the art to include a cancel button on a user interface for conducting a transaction in order to provide a means of exiting/canceling a transaction and starting over by scanning new items as evidenced by Lizaka et al. (US 2013/0006787 A1), see at least Figure 10D Cancel button (y) and settlement button (5).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Official Notice in order to allow for the system to cancel and refund deposited cash, and  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 11, Snyder discloses the following limitations:
further comprising: a first touch panel display directable to a clerk side; and a second touch panel display directable to a customer side, in which the change machine faces, (Snyder Figure 5 Customer touch screen (78a), Clerk touch screen (76)) wherein the first user operation is on a first user interface displayed on the first touch panel display, and (Snyder discloses both a clerk touch screen and customer touch screen for use in performing a transaction including item registration and finalizing the transaction and paying for the transaction that can be initiated by either the Clerk (figure 25) or the customer (figure 28))
Snyder does not appear to specifically disclose the following limitations:
the second user operation is on a second user interface displayed on the second touch panel display, the second user interface includes no selectable object to cause the payout of the deposited cash.
The Examiner provides Hayashi to teach the following limitations:
the second user operation is on a second user interface displayed on the second touch panel display, (Hayashi teaches calculating the total amount of a deposit based on the last amount received and current received.  See at least abstract “The deposit-amount calculating section calculates a deposit amount in the present transaction using the last-stored-amount information stored by the storing section and the stored amount information acquired by the acquiring section.;” Figure 8, Acts 201-211 Confirmation inputs (deposit decision key operated, deposit/cash total key operated) if insufficient funds are entered, the system reverts back to item registration (Act 201).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Hayashi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
the Examiner takes Official Notice that it is old and well known in the art to include a cancel button on a user interface for conducting a transaction in order to provide a means of exiting/canceling a transaction and starting over by scanning new items as evidenced by Lizaka et al. (US 2013/0006787 A1), see at least Figure 10D Cancel button (y) and settlement button (5).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Official Notice in order to allow for the system to cancel and refund deposited cash, and  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 12, Snyder discloses the following limitations: 
A register system comprising: a point-of-sales terminal including a control circuit; a change machine; and one or more user interfaces, wherein the control circuit is configured to: (Snyder Figure 5 checkout system (10) currency acceptor/dispenser (46/50 and 48/52), customer touch screen (78a), clerk touch screen (76), and col. 15 lines 18-51)
operate in a cash reception mode to cause the change machine to recognize cash deposited into the change machine; (Snyder Figure 28 itemization (306) and finalization (308), and Col. 11 lines 5-24)
Snyder does not appear to specifically disclose the following limitations:
the change machine being disabled to receive cash deposited into the changing machine during the item registration mode; the change machine being enabled to receive cash deposited during the cash reception mode; interrupt the cash reception; end the cash reception
upon a first user operation on the one or more user interfaces during the cash reception mode, save an amount of the deposited cash, cause the change machine to store the deposited cash, and transition to an item registration mode to perform an item registration; and upon a second user operation on the one or more user interfaces during the cash reception mode, clear the amount of the deposited cash, cause the change machine to perform payout of the deposited cash, and transition to the item registration mode to perform the item registration.
The Examiner provides Hayashi to teach the following limitations:
upon a first user operation on the one or more user interfaces during the cash reception mode, save an amount of the deposited cash, cause the change machine to store the deposited cash, and transition to an item registration mode to perform an item registration; and (Hayashi teaches a similar system and method of providing for payment of goods via cash and further by doing so with multiple user inputs.  See at least Figure 8, Acts 201-211 Confirmation inputs (deposit decision key operated, deposit/cash total key operated) if insufficient funds are entered, the system reverts back to item registration (Act 201).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Hayashi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further the Examiner takes Official Notice that it is old and well known in the art to include a cancel button on a user interface for conducting a transaction in order to provide a means of exiting/canceling a transaction and starting over by scanning new items as evidenced by Lizaka et al. (US 2013/0006787 A1), see at least Figure 10D Cancel button (y) and settlement button (5).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Official Notice in order to allow for the system to cancel and refund deposited cash, and  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Warren to teach the following limitations:
the change machine being disabled to receive cash deposited into the changing machine during the item registration mode; the change machine being enabled to receive cash deposited during the cash reception mode; interrupt the cash reception; end the cash reception (Warren discloses a system and method by which a change machine in controlled to be enabled and disabled via a communication from a controller (ATM, PC, POS etc) based on an input of a user.  see at least Abstract, Figure 1, and ¶¶ 0010, 0011, and 0014).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Hayashi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 13, Snyder discloses the following limitations: further comprising: a touch panel display directable to a customer side, in which the change machine faces, (Snyder Figure 5 Customer touch screen (78a), Clerk touch screen (76) Snyder discloses both a clerk touch screen and customer touch screen for use in performing a transaction including item registration and finalizing the transaction and paying for the transaction that can be initiated by either the Clerk (figure 25) or the customer (figure 28))
Snyder does not appear to specifically disclose the following limitations:
wherein the first and second user operations are on a user interface displayed on the touch panel display.
The Examiner provides Hayashi to teach the following limitations:
wherein the first (Hayashi teaches calculating the total amount of a deposit based on the last amount received and current received.  See at least abstract “The deposit-amount calculating section calculates a deposit amount in the present transaction using the last-stored-amount information stored by the storing section and the stored amount information acquired by the acquiring section.;” Figure 8, Acts 201-211 Confirmation inputs (deposit decision key operated, deposit/cash total key operated) if insufficient funds are entered, the system reverts back to item registration (Act 201).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Hayashi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further the Examiner takes Official Notice that it is old and well known in the art to include a cancel button on a user interface for conducting a transaction in order to provide a means of exiting/canceling a transaction and starting over by scanning new items as evidenced by Lizaka et al. (US 2013/0006787 A1), see at least Figure 10D Cancel button (y) and settlement button (5).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Official Notice in order to allow for the system to cancel and refund deposited cash, and  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 14, Snyder does not appear to specifically disclose the following limitations:
wherein the first user operation is on a first selectable object on the user interface displayed on the touch panel display, and the second user operation is on a second selectable object the user interface displayed on the touch panel display.
The Examiner provides Hayashi to teach the following limitations:
wherein the first user operation is on a first selectable object on the user interface displayed on the touch panel display, and (Hayashi teaches calculating the total amount of a deposit based on the last amount received and current received.  See at least abstract “The deposit-amount calculating section calculates a deposit amount in the present transaction using the last-stored-amount information stored by the storing section and the stored amount information acquired by the acquiring section.;” Figure 8, Acts 201-211 Confirmation inputs (deposit decision key operated, deposit/cash total key operated) if insufficient funds are entered, the system reverts back to item registration (Act 201).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Hayashi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further the Examiner takes Official Notice that it is old and well known in the art to include a cancel button on a user interface for conducting a transaction in order to provide a means of exiting/canceling a transaction and starting over by scanning new items as evidenced by Lizaka et al. (US 2013/0006787 A1), see at least Figure 10D Cancel button (y) and settlement button (5).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Official Notice in order to allow for the system to cancel and refund deposited cash, and  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 15, Snyder discloses the following limitations:
a total amount of one or more items registered during the item registration. .(Snyder Figure 21)
Snyder does not appear to specifically disclose the following limitations:
wherein the user interface displayed on the touch panel display indicates the amount of the deposited cash and
The Examiner provides Hayashi to teach the following limitations:
wherein the user interface displayed on the touch panel display indicates the amount of the deposited cash and (Hayashi ¶ 0047 “The CPU 38 calculates a total amount of money in the money depositing and dispensing machine 100 at the end of the last transaction on the basis of the last-stored-amount information stored in the RAM 41. The CPU 38 subtracts the total amount of money in the money depositing and dispensing machine 100 at the end of the last transaction from the present total amount of money in the money depositing and dispensing machine 100 to calculate a deposit amount in the money depositing and dispensing machine 100 in the present transaction. The CPU 38 causes the RAM 41 to store the calculated deposit amount. The CPU 38 causes the first display 34 and the second display 35 to display the calculated deposit amount.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Hayashi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



In regards to claim 16, Snyder teaches the following limitations:
A register system comprising: a point-of-sales terminal including a control circuit; a change machine; and one or more user interfaces, wherein the control circuit is configured to: (Snyder Figure 5 checkout system (10) currency acceptor/dispenser (46/50 and 48/52), customer touch screen (78a), clerk touch screen (76), and col. 15 lines 18-51)
operate in an item registration mode to generate an item list to register one or more items; (Snyder Figure 28 itemization (306) and finalization (308), and Col. 11 lines 5-24)
operate in a cash reception mode to cause the change machine to recognize cash deposited into the change machine; (Snyder Figure 28 itemization (306) and finalization (308), and Col. 11 lines 5-24)
Snyder does not appear to specifically disclose the following limitations:
the change machine being disabled to receive cash deposited into the changing machine during the item registration mode; the change machine being enabled to receive cash deposited during the cash reception mode; interrupt the cash reception; end the cash reception
upon a user operation on the one or more user interfaces during the cash reception mode, save an amount of the deposited cash, cause the change machine to store the deposited cash, and transition to an item registration mode to perform an item registration; and 
upon all of items registered to the item list being cleared, clear the amount of the deposited cash, cause the change machine to perform payout of the deposited cash, and transition to the item registration mode to perform the item registration.
The Examiner provides Hayashi to teach the following limitations:
upon a user operation on the one or more user interfaces during the cash reception mode, save an amount of the deposited cash, cause the change machine to store the deposited cash, and transition to an item registration mode to perform an item registration; and (Hayashi teaches a similar system and method of providing for payment of goods via cash and further by doing so with multiple user inputs.  See at least Figure 8, Acts 201-211 Confirmation inputs (deposit decision key operated, deposit/cash total key operated) if insufficient funds are entered, the system reverts back to item registration (Act 201).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Hayashi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further the Examiner takes Official Notice that it is old and well known in the art to include a cancel button on a user interface for conducting a transaction in order to provide a means of exiting/canceling a transaction and starting over by scanning new items as evidenced by Lizaka et al. (US 2013/0006787 A1), see at least Figure 10D Cancel button (y) and settlement button (5).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Official Notice in order to allow for the system to cancel and refund deposited cash, and  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Warren to teach the following limitations:
the change machine being disabled to receive cash deposited into the changing machine during the item registration mode; the change machine being enabled to receive cash deposited during the cash reception mode; interrupt the cash reception; end the cash reception (Warren discloses a system and method by which a change machine in controlled to be enabled and disabled via a communication from a controller (ATM, PC, POS etc) based on an input of a user.  see at least Abstract, Figure 1, and ¶¶ 0010, 0011, and 0014).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Hayashi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 17, Snyder discloses the following limitations:
 further comprising: a touch panel display directable to a customer side, in which the change machine faces, wherein the user operation is on a user interface displayed on the touch panel display. (Snyder Figure 5 checkout system (10) currency acceptor/dispenser (46/50 and 48/52), customer touch screen (78a), clerk touch screen (76), and col. 15 lines 18-51 Figure 28 itemization (306) and finalization (308), and Col. 11 lines 5-24)

In regards to claim 18, Snyder discloses the following limitations:
a total amount of one or more items registered during the item registration. .(Snyder Figure 21)
Snyder does not appear to specifically disclose the following limitations:
wherein the user interface displayed on the touch panel display indicates the amount of the deposited cash and
The Examiner provides Hayashi to teach the following limitations:
wherein the user interface displayed on the touch panel display indicates the amount of the deposited cash and (Hayashi ¶ 0047 “The CPU 38 calculates a total amount of money in the money depositing and dispensing machine 100 at the end of the last transaction on the basis of the last-stored-amount information stored in the RAM 41. The CPU 38 subtracts the total amount of money in the money depositing and dispensing machine 100 at the end of the last transaction from the present total amount of money in the money depositing and dispensing machine 100 to calculate a deposit amount in the money depositing and dispensing machine 100 in the present transaction. The CPU 38 causes the RAM 41 to store the calculated deposit amount. The CPU 38 causes the first display 34 and the second display 35 to display the calculated deposit amount.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Snyder the teachings of Hayashi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627